 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ALEMAYEHU JIMMA,                                           Case No. 2:18-CV-1819-RSL
10
                             Plaintiff,                           ORDER DISMISSING CASE
11
                        v.
12
       CITY OF SEATTLE, et al.,
13
                             Defendants.
14
15          This matter comes before the Court on the Court’s order to show cause. Dkt. #9. Plaintiff
16 Alemayehu Jimma was granted leave to proceed in forma pauperis on October 12, 2018. Dkt.
17 #3. He filed an Amended Complaint on November 28, 2018. Dkt. #5. On April 5, 2019, the
18 Court noted that service of the summons and complaint had not been made on defendants as
19 required by Federal Rule of Civil Procedure 4(m) and ordered plaintiff to show cause why the
20 complaint should not be dismissed. Dkt. #9; see Fed. R. Civ. P. 12(b)(5).
21
            Plaintiff filed a response on April 17, 2019. Dkt. #10. He claims that “the City of Seattle
22
     was served documents by the United States Postal Service” and that Assistant City Attorney
23
     Susan Park (“ACA Park”) “accepted service for defendants.” Id. at 1. The City of Seattle filed a
24
     reply on April 23, 2019, along with a declaration from ACA Park. Dkts. #11, #12. ACA Park
25
     states that she did not agree to accept service. Dkt. #12 at ¶¶ 2–3. Plaintiff physically appeared
26
     at the City Attorney’s Office on April 15, 2019. Id. at ¶ 3. The next day, ACA Park sent a letter
27
     to him stating that, “[g]iven the service delay, the lack of notice, and the fact that the pleadings
28

     ORDER DISMISSING PLAINTIFF’S CASE - 1
 1 are reflective of ones we are currently engaged in other litigation on, we will not complete
 2 waivers of service. Additionally, it appears as if you have also exceeded the deadline for service
 3 of summons.” Ex. A, Dkt. #12-1 at 2–3. She reiterated this in a second letter dated April 17,
 4 2019, following a telephone conversation with plaintiff. Ex. B, Dkt. #12-2 at 6. Plaintiff has
 5 failed to serve defendants. See Fed. R. Civ. P. 4(m); see Dkt. #10 at 2.
 6
           For all the foregoing reasons, plaintiff’s complaint is DISMISSED.
 7
           DATED this 25th day of April, 2019.
 8
 9
10
                                                     A
                                                     Robert S. Lasnik
11
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING PLAINTIFF’S CASE - 2
